DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites that “a range of the angle is (0, 3] degrees.” While this is correct punctuation for mathematical ranges, in claim language parentheses generally refer to item numbers when used in the claims. In order to avoid confusion and increase clarity, Examiner suggests amending the language to recite “a range of the angle is 0 < θ ≤ 3 degrees, where θ is the angle in degrees.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui (Pub. No. US 2016/0044808 A1; hereafter Mitsui).
 	Regarding claim 1, Mitsui discloses A flip device comprising: a bracket including a first limit member (see Mitsui Fig. 4, item 113B); a positioning and connection assembly including a second limit member (see Mitsui Fig. 4, item 112A); and a rotation-shaft rocker arm rotatably connected to the bracket through the positioning and connection assembly (see Mitsui Fig. 4, item 122); wherein the first limit member and the second limit member are configured to mate with each other to enable the rotation-shaft rocker arm and the bracket to be fixed relative to each other at a preset angle (see Mitsui Fig. 4, items 112A and 113B).

 	Regarding claim 2, Mitsui discloses a camera comprising: a camera body (see Mitsui Fig. 1A, item 1); a screen (see Mitsui Fig. 1A, item 20); and a flip device including: a bracket connected to the screen (see Mitsui Figs. 1B and 2, items 100 and 20) and including a first limit member (see Mitsui Fig. 4, item 113B); a positioning and connection assembly including a second limit member (see Mitsui Fig. 4, item 112A); and a rotation-shaft rocker arm connected to the camera body and rotatably connected to the bracket through the positioning and connection assembly (see Mitsui Fig. 4, item 122); wherein the first limit member and the second limit member are configured to mate with each other to enable the rotation-shaft rocker arm and the bracket to be fixed relative to each other at a preset angle (see Mitsui Fig. 4, items 112A and 113B).

 	Regarding claim 3, Mitsui discloses the camera of claim 2, wherein the positioning and connection assembly further includes a fastener configured to: fixedly connect the rotation-shaft rocker arm and the second limit member (see Mitsui Fig. 4, item 113A); and rotate along with the rotation-shaft rocker arm to drive the second limit member to rotate relative to the first limit member (see Mitsui Fig. 4, items 112, 113A, and 122).

 	Regarding claim 4, Mitsui discloses the camera of claim 3, wherein: the rotation-shaft rocker arm is configured to rotate about a preset axis relative to the bracket; and the fastener is configured to fix the rotation-shaft rocker arm, the first limit member, and the second limit member in an axial direction of the preset axis (see Mitsui Fig. 113A which is a hinge pin which fixes the axis of rotation).

 	Regarding claim 17, Mitsui discloses the camera of claim 2, wherein: the first limit member includes one single first limit member connected to a body of the bracket (see Mitsui Fig. 4, the first limit member 113B is connected to the bracket 122); or the first limit member is one of a plurality of first limit members connected to at least two ends of the body and configured to mate with the second limit member.

Regarding clam 20, Mitsui discloses the camera of claim 2, wherein: a receiving slot is formed at the camera body (see Mitsui Fig. 1B, item 13); one end of the rotation-shaft rocker arm is connected in the receiving slot (see Mitsui Fig. 1B, item 110); and the rotation-shaft rocker arm is configured to rotate relative to the camera body to cause a side wall of the rotation-shaft rocker arm to extend in or out of the receiving slot (see Mitsui Fig. 1B, item 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Saito et al. (Pub. No. US 2008/0256748 A1; hereafter Saito) and Satoh (Pub. No. US 2006/0097927 A1; hereafter Satoh).
 	Regarding claims 5-16 and 18, Mitsui discloses the camera of claim 4, and also discloses that the hinge is one which utilizes a “click plate” which is a known mechanism for locking the hinge at specific preset angles. However, Mitsui does not provide details of the hinge construction.
Saito discloses a hinge wherein the positioning and connection assembly further includes an elastic member configured to apply an elastic force to the second limit member in the axial direction of the preset axis to cause the second limit member to abut against the first limit member (see Saito Fig. 3, items 3-5, in this case, item 5 is the elastic member, item 3 is the first limit member, and item 2 is the second limit member); wherein the elastic member includes at least one of: a single elastic sheet; at least two elastic sheets stacked between the fastener and the second limit member; a spring member; or an elastic rubber member (see Saito Fig. 3, item 5); wherein the fastener includes: an end portion passing through a first hole provided at the elastic member (see Saito Fig. 3, items 1b and 5), a second hole provided at the second limit member (see Saito Fig. 3, items 1b and 4), a third hole provided at the first limit member (see Saito Fig. 3, items 1b and 3), and a fourth hole provided at the rotation-shaft rocker arm (see Saito Fig. 19, item  21a); and an end portion abutting against the elastic member (see Saito Fig. 3, item 6); wherein a shape of a cross-section of the shaft portion matches shapes of the second hole and the fourth hole, to allow the fastener to rotate with the rotation-shaft rocker arm to drive the second limit member to rotate, to cause the elastic member and the second limit member to rotate relative to the first limit member; wherein a cross-section of the shaft portion, the second hole, and the fourth hole have a same shape (see Saito Figs. 3 and 19, see that the holes of items 4, 5, and 21a all correspond to the shape of the shaft 1b); wherein the same shape causes the fastener to rotate when the rotation-shaft rocker arm rotates, thereby driving the second limit member to rotate (see Saito paragraph [0060] “the left-hand side arm 21 rotates together with the shaft 1.”1); the first limit member includes a first limit portion; and the second limit member includes a second limit portion configured to fit with the first limit portion (see Saito Fig. 3, items 3a and 4a); wherein: the first limit portion includes a protrusion and the second limit portion includes a limit slot; or the first limit portion includes a limit slot and the second limit portion includes a protrusion (see Saito Fig. 3, items 3a and 4a); wherein: the first limit portion is one of a plurality of first limit portions of the first limit member (see Saito Fig. 3, items 3a, 3b, and 3d); and the second limit portion is configured to mate with various ones of the plurality of first limit portions to enable the rotation-shaft rocker arm and the bracket to be fixed relative to each other at different preset angles (see Saito Fig. 3, item 4a); wherein: the first limit portion is one of a plurality of sets of radially paired first limit portions distributed at the first limit member in a circumferential direction of a preset axis (see Saito Fig. 3, items 3a, 3b, and 3d); and the second limit portion is configured to mate with various ones of the plurality of sets of radially paired first limit portions to enable the rotation-shaft rocker arm and the bracket to be fixed relative to each other at different preset angles (see Saito Fig. 3, item 4a); wherein one set of the plurality of sets of radially paired first limit portions is at an angle to a plane of the bracket, such that a prestress exists between the bracket and the rotation-shaft rocker arm when the second limit portion fits with the one set of the plurality of sets of radially paired first limit portions (see Saito Fig. 16 which shows that the device can come prestressed at certain positions); wherein a range of the angle is (0, 3] degrees (see Saito Fig. 16, while the specific angles are not given, the prestress angles are between 0-20 degrees, which encompass 0-3 degrees. Furthermore, what angle is construed as 0 degrees is merely a matter of nomenclature and can be freely selected to meet the claim limitation.); wherein: the bracket includes a body having an accommodation slot recessed inward from a side of the body; and the positioning and connection assembly is at least partially received in the accommodation slot (see Saito Fig. 19, space provided in bracket 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the hinge of Mitsui with a friction hinge like that disclosed in Saito in order to enable the user to freely place the hinge at an arbitrary angle within a preset range, in order to increase the flexibility of the user to adjust the display angle, as suggested by Saito.
Mitsui in view of Saito does not disclose that the elastic member is disposed between the fastener and the second limit member. Saito discloses the elastic member on the opposite side of the second limit member from the fastener.
Satoh discloses a click hinge wherein the elastic member is between the fastener and the second limit member (see Satoh Fig. 10, items 128, 129, and 130). 
Mere rearrangement or reversal of parts is deemed well within the purview of the ordinary workman in the art (see MPEP 2144.04), and since both arrangements (i.e. where the spring is opposite the fastener pressing inwards on the limit member, or in between the fastener and the limit member pressing outward on the limit member) are well known in the art, one having ordinary skill in the art at the time the invention was filed would be able to select whichever configuration was most desirable.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of Lan et al. (U.S. Patent No. 6,256,837 B1; hereafter Lan).
Regarding claim 19, Mitsui discloses the camera of claim 2, but does not disclose that the preset angle is one of a plurality of preset angles uniformly or non-uniformly distributed along a rotation plane of the rotation-shaft rocker arm and the bracket.
Mitsui discloses that the hinge is one which utilizes a “click plate” which is a known mechanism for locking the hinge at specific preset angles. However, Mitsui does not provide details of the hinge construction.
Lan discloses a hinge with a click plate wherein the preset angle is one of a plurality of preset angles uniformly or non-uniformly distributed along a rotation plane of the rotation-shaft rocker arm and the bracket (see Lan Fig. 4A, item 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Mitsui with a click plate with multiple detent positions like those in Lan in order to allow the user to stably “click” the display into one of several desirable pre-set viewing angles.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/16/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Confusingly, Saito discloses the shaft 1 as being “made non-rotatable… through insertion of the support shaft portion 1c of the shaft 1 into the non-circular hole 21a” just before stating that “the left-hand side arm 21 rotates together with the shaft 1.” However, from context it is clear that Saito means that the shaft 1 is non-rotatable in relation to arm 21. In other words, that the shaft does not rotate with respect to the arm 21 due to the indexed non-circular hole 21a.